DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the term “with each” appears to mean or intended to mean “with each other”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mrozek et al. (US 2015/0083961 A1) in view of Tendero et al. (Atmospheric  pressure plasmas, Spectrochimica Acta Part B 61 (2006) 2-30). 
Regarding claims 1-2 and 5-7,  Mrozek teaches a solvent assisted processing for making a thermal conductive plastic material comprising a plastic solution which includes hydrophilic functional groups such as epoxy-hydroxyls; [0039], first thermal conducting material such as aluminum nitride; [35], second conducting material such as carbon nanotube or graphene; [34], wherein the conducting particulate material are used as fillers within the conducting plastic material in any shape or form (i.e. powder); [24, 34].  With respect to larger size of powder grain for the first thermal conductive material (claim 7) it would have been obvious to select the larger powder grains of aluminum nitride since it is a stronger heat conducting material than graphene, which is construed as a routine experimental laboratory practice. Note that the first and second conducting materials are in touch with each other. Thermal conductive plastic material comprises 0.01 to 55 volume percent of the polymer solution which is assumed to be even more than 55 w% because of higher density of conductive particle material.  Plastic polymer solution of Mrozek teaches no coupling or bonding material and the solvent is removed in the amount of at least 95 %; [42].
Regarding claim 1, Morzek does not teach the atmospheric pressure plasma (APP) processing method.  However, Tendero teaches application of this technology wherein by the process such surfaces are produced; [abstract, 3.3.1.3]. Tendero and Mrozek are related art that of thermally conductive material and preparation of material surfaces with such physical properties wherein the hydrophilic functional groups are impregnated on the surface of conducting polymer material.  At the time, before the 
Furthermore, Note that, claim 1 is drawn to a composition which is described in product-by-process format. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Furthermore,  when product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), [MPEP 2112.02].

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mrozek et al. (US 2015/0083961 A1) in view of Tendero et al. (Atmospheric  pressure plasmas, Spectrochimica Acta Part B 61 (2006) 2-30), as applied to claim 1, and further in view of Tankala et al. (US 2012/0307501 A1).
Regarding claims 3-4 and 7,  Mrozek does not teach the particle sizes of the first thermal conductive material.  However, the analogous art of Tankala teaches a heat sink composition for electrical equipment comprising heat conducting particles of boron nitride powder wherein their size variation is within the range of 3-50 micron (diameter or radius); [0049, 0051].  At the time, before the effective filing date, of invention it would have been obvious to a person of ordinary skill in the art to select the boron nitride particle sizes of Tankala for Mrozek with the motivation of having a desired surface area for heat conductance and later heat dissipation as taught by Tankala. Note that (claim 7) graphene or carbon particles are of nano-scale and BN particles are of micron scale.

                                     Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to present combination of the references being used in the current rejection.  However, the only relevant argument namely APP processed conducting material is responded to concisely.
In response to applicant’s argument that “In the present Application, as the Examiner will note, the first thermal conductive material and the second thermal conductive material are being treated with Atmospheric Pressure Plasma (APP), which provides hydrophilic functional groups to the surfaces of the first and second thermal conductive materials. Since the surface properties of the thermal conductive materials have been modified through APP to allow the first and the second thermal conductive materials physically adsorbed to the surface of the high polymer in the plastic solution, there is no coupling agent is needed to provide covalent bonding between the high polymer and the first/second thermal conductive materials.”, it is noted that the effect of  
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/M.R.A./
Examiner, Art Unit 1767
2021/04/10

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767